
	

116 S2152 IS: To require a study and report on Coast Guard interdiction of illicit drugs in the transit zones, and for other purposes. 
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2152
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2019
			Mr. Markey (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require a study and report on Coast Guard interdiction of illicit drugs in the transit zones,
			 and for other purposes. 
	
	
		1.Study and report on Coast Guard interdiction of illicit drugs in the transit zones
 (a)FindingsCongress makes the following findings: (1)The Coast Guard seizes an average of 1,221 pounds of cocaine and 85 pounds of marijuana each day in the transit zones of the Eastern Pacific Ocean, Caribbean Sea, and Southern maritime border approaches.
 (2)The Joint Interagency Task Force–South (JIATF–South) estimates that it has a spectrum of actionable intelligence on more than 80 percent of drug movements into the United States from Central America and South America.
 (3)The Coast Guard must balance asset allocation across 11 statutory missions. As such, the Coast Guard interdicts less than 10 percent of maritime non-commercial smuggling of illicit drugs into the United States from Central America and South America.
 (4)In 2017, the Government Accountability Office recommended that the Commandant of the Coast Guard— (A)develop new performance goals relating to the interdiction of illicit drugs smuggled into the United States, or describe the manner in which existing goals are sufficient;
 (B)report such goals to the public; (C)assess the extent to which limitations in performance data with respect to such goals are documented;
 (D)document measurable corrective actions and implementation time frames with respect to such goals; and
 (E)document efforts to monitor implementation of such corrective actions. (b)StudyThe Secretary of Homeland Security, in coordination with the Secretary of Defense and the heads of other relevant Federal agencies, shall conduct a study in order to identify gaps in resources that contribute to low interdiction rates for maritime non-commercial smuggling of illicit drugs into the United States from Central America and South America despite having actionable intelligence on more than 80 percent of drug movements in the transit zones of the Eastern Pacific Ocean, Caribbean Sea, and Southern maritime border approaches.
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the study under subsection (b).
			
